
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


EXECUTION VERSION


AMENDMENT NO. 2
TO
CREDIT AGREEMENT


        THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this "Amendment") dated as of
July 25, 2007, is entered into among GLADSTONE BUSINESS INVESTMENT, LLC, as the
Borrower, DEUTSCHE BANK AG, CAYMAN ISLAND BRANCH, as a Committed Lender (the
"Committed Lender"), DEUTSCHE BANK AG, NEW YORK BRANCH ("Deutsche Bank") as
Managing Agent (in such capacity, collectively the "Managing Agent") and
Deutsche Bank as Administrative Agent (in such capacity, the "Administrative
Agent"). Capitalized terms used herein without definition shall have the
meanings ascribed thereto in the "Credit Agreement" referred to below.


PRELIMINARY STATEMENTS


        A.    Reference is made to that certain Credit Agreement dated as of
October 19, 2006 among the Borrower, Gladstone Management Corporation, as
Servicer, the CP Lenders, the Committed Lenders, the Managing Agents and the
Administrative Agent (as amended, modified or supplemented from time to time,
the "Credit Agreement").

        B.    The parties hereto have agreed to amend certain provisions of the
Credit Agreement upon the terms and conditions set forth herein.

        SECTION 1.    Amendment.    Subject to the satisfaction of the
conditions set forth in Section 3 hereof, the parties hereto hereby agree:

        (a)   to delete the definition of "Availability" in Section 1.1 of the
Credit Agreement and substitute the following therefor:

Availability:    On any day, the lesser of (i) the amount by which the sum of
(1) the Borrowing Base plus (2) the amount of cash in the Pending Account
exceeds the sum of (A) Advances Outstanding and (B) the aggregate outstanding
unfunded commitments under the Revolver Loans on such day and (ii) the amount by
which the Facility Amount exceeds the sum of (A) Advances Outstanding and
(B) the aggregate outstanding unfunded commitments under the Revolver Loans on
such day; provided, however, during the Amortization Period, the Availability
shall be zero.

        (b)   to delete the definition of "Moody's Industry Classifications" in
Section 1.1 of the Credit Agreement and substitute the following therefor:

Moody's Industry Classifications:    The classifications as set forth in
Exhibit N. The classification under which an Eligible Loan is categorized shall
be determined on the date of origination in the reasonable discretion of the
Borrower.

        (c)   to delete the definition of "Payment Date" in Section 1.1 of the
Credit Agreement and substitute the following therefor:

Payment Date:    The ninth (9th) day of each calendar month or, if such day is
not a Business Day, the next succeeding Business Day; provided that for purposes
of distributions required pursuant to Section 2.8(a)(vii) only, "Payment Date"
shall mean any Business Day.

--------------------------------------------------------------------------------



        (d)   to insert the following definition of "Pending Account" in
Section 1.1 of the Credit Agreement in appropriate alphabetical order therein:

Pending Account:    An account, subject to a control agreement in form and
substance acceptable to the Administrative Agent, maintained in the name of the
Borrower for the purpose of receiving the proceeds of Advances.

        (e)   to delete Section 2.2(e) of the Credit Agreement in its entirety,
and to substitute the following therefor:

(e)    Each Funding Request shall specify the aggregate amount of the requested
Advance, which shall be in an amount equal to at least $500,000. Each Funding
Request shall be accompanied by (i) a Borrower Notice, depicting the outstanding
amount of Advances under this Agreement and representing that all conditions
precedent for a funding have been met, including a representation by the
Borrower that the requested Advance shall not, on the Funding Date thereof,
exceed the Availability on such day, (ii) a calculation of the Borrowing Base as
of the applicable Funding Date (which calculation may, for avoidance of doubt,
take into account (i) Loans which will become Transferred Loans on or prior to
such Funding Date and (ii) any portion of such Advance which is to be deposited
in the Pending Account at funding), (iii) an updated Loan List including each
Loan that is subject to the requested Advance, (iv) the proposed Funding Date,
and (v) wire transfer instructions for the Advance. A Funding Request shall be
irrevocable when delivered; provided however, that if the Borrowing Base
calculation delivered pursuant to clause (ii) above includes a Loan which does
not become a Transferred Loan on or before the applicable Funding Date as
anticipated, and the Borrower cannot otherwise make the representations required
pursuant to clause (i) above, the Borrower shall revise the Funding Request
accordingly, and shall pay any loss, cost or expense incurred by any Lender in
connection with the broken funding evidenced by such revised Funding Request.

        (f)    to insert the following Section 2.15 in the Credit Agreement in
appropriate numeric order therein:

Section 2.15 Pending Account.

(a)    The Borrower or the Servicer on its behalf shall cause to be established,
on or before the Closing Date, and maintained in the name of the Borrower and
assigned to the Administrative Agent as agent for the Secured Parties, with an
office or branch of a depository institution or trust company organized under
the laws of the United States or any one of the States thereof or the District
of Columbia (or any domestic branch of a foreign bank) a segregated corporate
trust account (the "Pending Account") for the purpose of receiving proceeds of
Advances and funding purchases of Eligible Loans.

(b)    Funds deposited in the Pending Account shall be used to purchase Eligible
Loans within 3 Business Days of deposit. Any funds not used within such 3
Business Day period shall, unless otherwise approved by the Administrative Agent
in its sole discretion, be used to make a prepayment of the Advances Outstanding
pursuant to Section 2.3(b). Notice of such prepayment shall be given on the
Business Day immediately succeeding the expiration of such 3 Business Day
period, and such prepayment shall take place on the earliest possible Business
Day following such notice.

        SECTION 2.    Representations and Warranties.    The Borrower hereby
represents and warrants to each of the other parties hereto, that:

        (a)   this Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms; and

--------------------------------------------------------------------------------



        (b)   on the date hereof, before and after giving effect to this
Amendment, other than as amended or waived pursuant to this Amendment, no Early
Termination Event or Unmatured Termination Event has occurred and is continuing.

        SECTION 3.    Conditions.    

        (a)   This Amendment shall become effective on the first Business Day
(the "Effective Date") on which the Administrative Agent or its counsel has
received counterpart signature pages of this Amendment, executed by each of the
parties hereto.

        SECTION 4.    Reference to and Effect on the Transaction Documents.    

        (a)   Upon the effectiveness of this Amendment, (i) each reference in
the Credit Agreement to "this Credit Agreement", "this Agreement", "hereunder",
"hereof", "herein" or words of like import shall mean and be a reference to the
Credit Agreement as amended or otherwise modified hereby, and (ii) each
reference to the Credit Agreement in any other Transaction Document or any other
document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Credit Agreement as amended or
otherwise modified hereby.

        (b)   Except as specifically amended, terminated or otherwise modified
above, the terms and conditions of the Credit Agreement (including all other
amendments thereto), of all other Transaction Documents and any other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect and are hereby ratified and confirmed.

        (c)   The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent, any Managing Agent or any Lender under the Credit Agreement or any other
Transaction Document or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, in each case except as specifically set forth herein.

        SECTION 5.    Execution in Counterparts.    This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Amendment by telecopier or electronic delivery shall be effective
as delivery of a manually executed counterpart of this Amendment.

        SECTION 6.    Governing Law.    This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

        SECTION 7.    Headings.    Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.

        SECTION 8.    Fees and Expenses.    The Borrower further hereby confirms
its agreement to pay on demand all reasonable costs and expenses of the
Administrative Agent, Managing Agents or Lenders in connection with the
preparation, execution and delivery of this Amendment and any of the other
instruments, documents and agreements to be executed and/or delivered in
connection herewith, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel to the Administrative Agent, Managing Agents
or Lenders with respect thereto.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective officers as of the date first above written.

    GLADSTONE BUSINESS INVESTMENT, LLC
 
 
By:


--------------------------------------------------------------------------------

      Name:  George Stelljes III       Title:    President

Signature Page to Amendment No. 2 to Credit Agreement—Gladstone Business
Investment, LLC

--------------------------------------------------------------------------------



    DEUTSCHE BANK AG, CAYMAN ISLAND BRANCH, as sole Committed Lender
 
 
By:


--------------------------------------------------------------------------------

      Name:       Title:
 
 
By:


--------------------------------------------------------------------------------

      Name:       Title:
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH, as a Managing Agent and as Administrative
Agent
 
 
By:


--------------------------------------------------------------------------------

      Name:       Title:
 
 
By:


--------------------------------------------------------------------------------

      Name:       Title:

Signature Page to Amendment No. 2 to Credit Agreement—Gladstone Business
Investment, LLC

--------------------------------------------------------------------------------




EXHIBIT N


1 Aerospace and Defense 2 Automobile 3 Banking 4 Beverage, Food and Tobacco 5
Buildings and Real Estate 6 Chemicals, Plastics and Rubber 7 Containers,
Packaging and Glass 8 Personal and Non-Durable Consumer Products (Manufacturing
Only) 9 Diversified/Conglomerate Manufacturing 10 Diversified/Conglomerate
Service 11 Diversified Natural Resources, Precious Metals and Minerals 12
Ecological 13 Electronics 14 Finance 15 Farming and Agriculture 16 Grocery 17
Healthcare, Education and Childcare 18 Home and Office Furnishings, Housewares
and Durable Consumer Products 19 Hotels, Motels, Inns and Gaming 20 Insurance 21
Leisure, Amusement, Motion Pictures, Entertainment 22 Machinery
(Non-Agriculture, Non-Construction and Non-Electronic) 23 Mining, Steel, Iron
and Non-Precious Metals 24 Oil and Gas 25 Personal, Food and Miscellaneous
Services 26 Printing and Publishing 27 Cargo Transport 28 Retail Store 29
Telecommunications 30 Textiles and Leather 31 Personal Transportation 32
Utilities 33 Broadcasting and Entertainment 34 CDO/ABS

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1


EXECUTION VERSION



AMENDMENT NO. 2 TO CREDIT AGREEMENT
PRELIMINARY STATEMENTS
EXHIBIT N
